NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 2, 2022*
                              Decided September 7, 2022

                                         Before

                         DIANE P. WOOD, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 22‐1403

HELENE TONIQUE LAURENT                          Appeal from the United States District
MILLER,                                         Court for the Northern District of Illinois,
     Plaintiff‐Appellant,                       Eastern Division.

      v.                                        No. 1:19‐cv‐03900

INDEEDS, INC., et al.,                          Charles R. Norgle,
     Defendants‐Appellees.                      Judge.

                                       ORDER

      Helene Miller has sued certain businesses several times, including in this case,
for employment discrimination and other civil rights violations. This case was




      * The appellees were not served with process and are not participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. FED. R. APP. P. 34(a)(2)(C).
No. 22‐1403                                                                         Page 2

dismissed for failure to prosecute, and because Miller does not meaningfully challenge
that decision, we dismiss her appeal.

        In April 2019, Miller (using her former name Helene Tonique Williams) filed
identical complaints in both the Northern and Central Districts of Illinois. Miller alleged
employment discrimination under Title VII based on her race, color, national origin,
and religion in connection with her former job as a security guard. Both districts opened
cases, though Miller was already a restricted filer in the Northern District. In early May
2019, the Central District transferred its case to the Northern District because the alleged
events occurred in, and most parties resided in, the Northern District. That case remains
open. This appeal is from the case that Miller filed directly in the Northern District,
which we now refer to as the “district court.”

       The district court dismissed Miller’s complaint at screening, see 28 U.S.C.
§ 1915(e)(2), with leave to amend. The court explained that Miller made specific
allegations against only one of the many, and seemingly unrelated, defendants. Miller
submitted an amended complaint alleging civil rights violations in July 2019, after
which the district court granted her leave to proceed in forma pauperis. About eighteen
months later, Miller moved for the court to “revisit” this case and to close the case that
had originated in the Central District. In response, the court dismissed this case for
failure to prosecute under Federal Rule of Civil Procedure 4(m) and its Local Rule 41.1.

       Miller filed a motion to “reinstate the case,” which, given the timing, the court
properly considered as a motion to vacate under Federal Rule of Civil Procedure 59(e).
The court denied that motion on July 19, 2021, starting the time to appeal. FED. R. APP. P.
4(a)(4)(A)(iv). That same day, Miller filed another motion, titled “Motion to represent
Pro Se,” which mentioned the duplicate cases and took issue with the closing of this
one. The court noted that “[g]enerously construed, her motion asks the court to vacate
the order of July 16, 2021 that denied her previous motion to vacate.” It denied the
motion on March 11, 2022, and noted that her duplicate case was still pending but had
been transferred to the Executive Committee. Miller appealed that same day. We ruled
that the notice of appeal was timely only as to the March 11 ruling. FED. R. APP. P.
4(a)(1)(A); Miller v. Indeeds, Inc., No. 22‐1403 (7th Cir. Apr. 27, 2022).

        On appeal, Miller focuses almost entirely on her concern that the docket sheet
does not reflect her current legal name. We have updated the caption through
administrative action. She contests the district court’s March 11 order in general terms
(insisting that her other case, which she has apparently not sought to dismiss
voluntarily, was opened by mistake), but she provides no grounds on which the district
No. 22‐1403                                                                        Page 3

court could have granted her successive post‐judgment motion. She does not address
the district court’s reasoning nor explain what relief she is seeking. See FED. R. APP. P.
28(a)(8)(A) (brief must contain the appellant’s “contentions and reasons for them, with
citation to the authorities and parts of the record on which the appellant relies”);
Anderson v. Hardman, 241 F.3d 544, 545–6 (7th Cir. 2001) (dismissing appeal when pro se
appellant gave “no articulable basis for disturbing the district courtʹs judgment,” and
cited “one irrelevant case”).

                                                                              DISMISSED